DETAILED ACTION
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on January 10, 2022.  
ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Image Processing Apparatus, Method, and Computer-Readable Medium for Reducing Time Required until Completing Output Process after Successful Authentication.
Claims 2–16 are allowed. Claim 2 is independent claim. Claims 3–16 depends on claim 2.
Applicant’s Reply (January 10, 2022) includes claim amendments that have differentiated the claimed invention from the cited prior art. Accordingly, Claim 2 is allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches “[2] […] a processor comprising hardware, the processor being configured to: 
store, into the memory, a print job received via the communication network interface device; 
generate image data that represents an image to be formed according to the print job; 
transmit the generated image data to a second external device different from the first external device, via the communication network interface device; 
acquire, via the user operable interface device, authentication information associated with the received print job after storing the print job into the memory; 
determine whether the generated image data is successfully stored in the second external device; and 
after storing the received print job into the memory of the printing apparatus, cause the print engine to either perform printing according to the stored print job or restrict the printing, depending on whether the generated image data, transmitted from the printing apparatus, is successfully stored in the second external device, wherein:
when determined that the generated image data is successfully stored in the second external device, the processor causes the print engine to perform printing according to the print job; and 
when determined that the generated image data is not successfully stored in the second external device, the processor causes the print engine to restrict the printing.” along with all other limitations as required by independent claim 2.
Specifically, the closest prior art, Yamamoto (2016/0154615), and Kakutani (2014/0233053), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 3–16, are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maemura et al. (2017/0075635) disclose an image forming system includes one or more image forming apparatuses and an information processing apparatus connected to the one or more image forming apparatuses through a network. The information processing apparatus includes circuitry that registers an image forming job that is received from one of the image forming apparatuses in association with information on a user who has authority to execute the image forming job, acquires information on a location of the user, determines whether or not the user is located 
Fujii (2017/0094118) disclose an image processing apparatus includes a providing unit, a transfer unit, a reception history record recording unit, a printing history record recording unit, and a deletion unit. The providing unit provides document data accumulated in the image processing apparatus in response to a request from another image processing apparatus within the same group. The transfer unit transfers a duplicate of a document to another image processing apparatus within the same group. Upon receiving a duplicate of a document from another image processing apparatus within the same group, the reception history record recording unit accumulates the duplicate, and records a reception history. In response to printing of a document, the printing history record recording unit records a printing history for the document. Upon obtaining a reception history and a printing history for a document accumulated in the image processing apparatus, the deletion unit deletes the document from the image processing apparatus. 
Ohara (2016/0277597) disclose an output system includes a terminal apparatus to receive an accumulation instruction from a user, an accumulation apparatus to accumulate first output job information, an output apparatus to acquire data from an accumulation destination specified in the first output job information, and an authentication apparatus to authenticate the user. The output apparatus includes a holder to hold authentication history information of the user with identification information of the user and terminal apparatus, an authentication controller to request, upon detecting failure in the accumulation apparatus or authentication apparatus, the terminal apparatus identified by the identification information utilizing the identification information of the user and terminal apparatus to perform authentication based on the identification information of the user, and an output controller to acquire second output job information from the terminal apparatus succeeded in authentication, acquire data specified in the second output job information from the terminal apparatus, and output the data.
Maki (2014/0340702) disclose a printing apparatus includes a reception unit configured to receive print data from an external apparatus, a storage unit configured to store the print data, an operation unit configured to receive an operation to be performed on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672